Title: From George Washington to William Heath, 10 December 1780
From: Washington, George
To: Heath, William


                        
                            Dear Sir
                            Head Quarters New Windsor 10th Decemr 1780
                        
                        I am favd with yours of the 9th. From the representation made by General Clinton and Colo. Hay of the supply
                            of Meat in the Northern department, I do not think there will be any need of sending the 100 Barrels of salt Beef to
                            Albany. You will endeavour to have it distributed in the different Works.
                        Under present circumstances, we should rather increase than diminish the discharge of the Levies, and such of
                            the three years Men whose times are nearly out, and who are unfit for duty for want of Cloathes had better be discharged
                            than new cloathed out of our slender Stock.
                        If our Magazine of provision was ample, it would make no great odds whether the officers drew their extra
                            Rations upon the issuing days, or once or twice a Month—But by letting them lay, they may perhaps demand their due Bills
                            at times when we are particularly distressed. I therefore think they had best draw regularly, or not let them lay more
                            than a week behind hand.
                        I have no objection to the State Cloathiers delivering out to the troops what Articles they have upon hand,
                            under this strict injunction, that they, immediately after the Issue, make returns to the Cloathier General of the
                            Quantity delivered. If they do not do this, they will not be allowed to draw any thing from the public store when the
                            general Issue is made.
                        I gave you my sentiments the day before yesterday upon the manner of Colo. Hazen arresting Majr Reid. He
                            ought, I think, either to go into the trial immediately, or withdraw the Arrest untill he can come to a certainty of the
                            time when his proofs will be ready. He may otherwise keep him the whole Winter in confinement.
                        At this season, Beef sufficient for a Week may be safely killed and carried on to the Point. I do not think
                            the River will ever remain in an impassable state more than that time—As to Flour, we can only hope for a better supply. I
                            am Dear Sir Yr most obt Servt
                        
                            Go: Washington
                        
                    